Dear Mr. McKay:
You have requested the opinion of this office as to whether the St. Landry Parish Police Jury General Fund can charge debt service funds (sinking funds) the administrative fee referred to in R.S. 33:1236(35)(a).
R.S. 33:1236(35)(a) states, in pertinent part:
     "In the event the administrative office of a parish governing authority renders any service, including but not limited to bookkeeping, administrative, or clerical services, to any board, agency, district, subdivision, or any other entity of local government, excluding municipalities, sheriffs, clerks of court, or assessors, the parish governing authority shall have the authority to assess a charge of not more than four percent of the total revenues of that entity for such services actually rendered by said office." (emphasis added)
It is the opinion of this office that R.S. 33:1236(35)(a) only authorizes the Police Jury to charge other entities, as opposed to special or segregated funds of the Parish, an administrative fee.  Generally, the funds contained in a sinking fund belong to the Parish, as opposed to a separate entity, and generally, funds in a sinking fund must be utilized for a specified purpose. Please also be advised that if a "debt service fund" or "sinking fund" is established pursuant to the terms of a bond indenture or any other obligation to a lender, the funds should only be utilized in the manner authorized or required by the indenture or the lender.  Any other use may constitute a default.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/212n